Title: To Thomas Jefferson from David Higginbotham, 4 May 1824
From: Higginbotham, David
To: Jefferson, Thomas


                        Dear Sir
                        
                            Morven
                            4th May 1824
                    I set out for Richmond next Saturday and the time now having arrived when you said it would be in your power to pay me one half of your debt, it would be very desireable to recieve it, be pleased to let me hear from you by return of the boy.I am Dear Sir, Yours Sincerely
                        
                    D. Higginbotham